Case 6:19-cv-06073-EAW Document 10 Filed 06/12/19 Page 1 of 1

UNITED STATES DISTRICT COURT ®,\
WESTERN DISTRICT OF NEW YORK .

 

. O™ eS *
oe oer te meee wh pre tee emi i emt 4 Ye mc Ve"

STRIKE 3 HOLDINGS, LLC,

Case No. 6:19-cv-06073-EA W
Plaintiff,

VS.

JOHN DOE subscriber assigned IP address
98.10.204.75,

Defendant. :
ere reg at erperee caper oe ererecreerpuen eel xX

 

PLAINTIFF’S NOTICE OF SETTLEMENT AND
VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (‘Plaintiff’) has settled this
matter with John Doe, subscriber assigned IP address 98.10.204.75 (“Defendant’’), through
Defendant’s council, Robert Cashman, Esq. Pursuant to the settlement agreement’s terms,
Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant to
Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff's Complaint nor
filed a motion for summary judgment.

Consistent herewith Plaintiff consents to the Court having its case closed for
administrative purposes.

Dated: June 12, 2019 Respectfully submitted,

By:  /s/ Jacqueline M. James
Jacqueline M. James, Esq. (#1845)

The James Law Firm, PLLC

445 Hamilton Avenue, Suite 1102

White Plains, New York 10601

T: 914-358-6423 F: 914-358-6424
E-mail: jjames@jacquelinejameslaw.com
Attorneys for Plaintiff

 

Dated: June 12, 2019
